Citation Nr: 1805591	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-24 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to November 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that the Veteran's claims on appeal must be remanded for further evidentiary development.

A review of the record demonstrates that the Veteran was scheduled for a VA audiology examination in February 2014 as to his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  However, he failed to appear for the scheduled VA examination.  Pursuant to 38 C.F.R. §  3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  When a claimant misses a scheduled VA examination, the Board must consider (1) whether the examination is necessary to establish the entitlement to the benefit sought, and (2) whether the claimant had good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, which he argues were incurred as a result of rocket and mortar attacks while he was serving in the Republic of Vietnam during the Tet offensive in 1968.  See, e.g., the September 2017 Board hearing transcript, pg. 3.  To this end, the Veteran's service personnel records indicate that he was stationed at the U.S. Naval Support Activity Detachment in Chu Lai, Vietnam, in 1968.  Moreover, a June 2005 response from the U. S. Army and Joint Services Records Research Center (JSRCC) (formerly the U.S. Armed Service Center for Research of Unit Records (USASCRUR)) confirmed that the U.S. Naval Support Activity Detachment in Chu Lai incurred rocket and mortar attacks during the Tet Offensive.  Accordingly, the Veteran's contentions of in-service acoustic trauma due to rocket and mortar attacks are consistent with the evidence of record.

As to the question of current diagnosis, a VA audiology consultation dated in March 2002 confirmed a diagnosis of tinnitus, but did not document hearing loss in either ear sufficient for VA compensation purposes.  38 C.F.R. § 3.385 (2017).

As indicated above, the Veteran failed to appear for a scheduled VA examination in February 2014.  Although the Veteran has not addressed his failure to appear, a review of the record shows that he has routinely appeared at all scheduled VA examinations as to other claimed disabilities.  The February 2014 VA audiology examination was the first and only examination that he has missed.  At the September 2017 Board hearing, the Veteran indicated that he would appear if scheduled for another VA audiology examination.  Therefore, in an abundance of caution, the Board herein orders that this matter be remanded in order to schedule the Veteran for another VA audiology examination as to his claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for the Veteran to undergo a VA audiology examination, by an appropriate professional, to address his claim for service connection for bilateral hearing loss and tinnitus.

For each ear, the audiologist should identify the auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

With respect to any diagnosed tinnitus and hearing loss sufficient for VA compensation purposes, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  a) had its onset during service, b) was manifested to a compensable degree within the first post-service year; or c) is otherwise related to in-service injury or disease, to particularly include the conceded in-service acoustic trauma.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service evidence, including the Veteran's lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

